

	

		II

		109th CONGRESS

		2d Session

		S. 2561

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior

		  to make available cost-shared grants and enter into cooperative agreements to

		  further the goals of the Water 2025 Program by improving water conservation,

		  efficiency, and management in the Reclamation States, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Bureau of Reclamation Water

			 Conservation, Efficiency, and Management Improvement

			 Act.

		2.DefinitionsIn this Act:

			(1)Non-Federal

			 entityThe term

			 non-Federal entity means a State, Indian tribe, irrigation

			 district, water district, or any other organization with water delivery

			 authority.

			(2)Reclamation

			 StateThe term

			 Reclamation State means each of the States of Arizona,

			 California, Colorado, Idaho, Kansas, Montana, Nebraska, Nevada, New Mexico,

			 North Dakota, Oklahoma, Oregon, South Dakota, Texas, Utah, Washington, and

			 Wyoming.

			(3)SecretaryThe term Secretary means the

			 Secretary of the Interior, acting through the Commissioner of

			 Reclamation.

			3.Authorization of

			 grants and cooperative agreements

			(a)In

			 generalThe Secretary may, in

			 accordance with the criteria published under subsection (b), provide grants to,

			 and enter into cooperative agreements with non-Federal entities to pay the

			 Federal share of the cost of a project to plan, design, construct, or otherwise

			 implement improvements to conserve water, increase water use efficiency,

			 facilitate water markets, enhance water management, or implement other actions

			 to prevent water-related crises or conflicts in watersheds that have a nexus to

			 Federal water projects within the Reclamation States.

			(b)Eligibility

			 Criteria

				(1)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Secretary shall, consistent with

			 this Act, publish in the Federal Register criteria developed by the Secretary

			 for—

					(A)determining the eligibility of a

			 non-Federal entity for assistance under subsection (a); and

					(B)prioritizing requests for assistance under

			 subsection (a).

					(2)FactorsThe criteria developed under paragraph (1)

			 shall take into account such factors as—

					(A)the extent to which a project under

			 subsection (a) would reduce conflict over water;

					(B)the extent to which a project under

			 subsection (a) would—

						(i)increase water use efficiency; or

						(ii)enhance water management;

						(C)the extent to which unallocated water is

			 available in the area in which a project under subsection (a) is proposed to be

			 conducted;

					(D)the extent to which a project under

			 subsection (a) involves water marketing;

					(E)the likelihood that the benefit of a

			 project under subsection (a) would be attained;

					(F)whether the non-Federal entity has

			 demonstrated the ability of the non-Federal entity to pay the non-Federal

			 share;

					(G)the extent to which the assistance provided

			 under subsection (a) is reasonable for the work proposed under the

			 project;

					(H)the involvement of the non-Federal entity

			 and stakeholders in a project under subsection (a);

					(I)whether a project under subsection (a) is

			 related to a Bureau of Reclamation project or facility; and

					(J)the extent to which a project under

			 subsection (a) would conserve water.

					(c)Federal

			 facilitiesIf a grant or

			 cooperative agreement under subsection (a) provides for improvements to a

			 Federal facility—

				(1)the Federal funds provided under the grant

			 or cooperative agreement may be—

					(A)provided on a nonreimbursable basis to an

			 entity operating affected transferred works; or

					(B)determined to be nonreimbursable for

			 non-transferred works; and

					(2)title to the improvements to the Federal

			 facility shall be held by the United States.

				(d)Cost-sharing

			 requirement

				(1)Federal

			 shareThe Federal share of

			 the cost of carrying out a project assisted under subsection (a) shall be not

			 more than 50 percent.

				(2)Non-Federal

			 shareIn calculating the

			 non-Federal share of the cost of carrying out a project under subsection (a),

			 the Secretary—

					(A)may include any in-kind contributions that

			 the Secretary determines would materially contribute to the completion of

			 proposed project; and

					(B)shall exclude any funds received from other

			 Federal agencies.

					(e)Operation and

			 maintenance costsThe

			 non-Federal share of the cost of operating and maintaining improvements

			 assisted under subsection (a) shall be 100 percent.

			(f)Mutual

			 benefitGrants or cooperative

			 agreements made under this section or section 4 may be for the mutual benefit

			 of the United States and the entity that is provided the grant or enters into

			 the cooperative agreement.

			(g)Liability

				(1)In

			 generalExcept as provided in

			 paragraph (2), the United States shall not be liable under Federal or State law

			 for monetary damages of any kind arising out of any act, omission, or

			 occurrence relating to any non-Federal facility constructed or improved under

			 this title.

				(2)ExceptionNotwithstanding paragraph (1), the United

			 States may be held liable for damages to non-Federal facilities caused by acts

			 of negligence committed by the United States or by an employee or agent of the

			 United States.

				(3)No additional

			 liabilityNothing in this

			 section increases the liability of the United States beyond that provided in

			 chapter 171 of title 28, United States Code (commonly known as the

			 Federal Torts Claim Act).

				4.Research

			 agreementsThe Secretary may

			 enter into cooperative agreements with institutions of higher education,

			 nonprofit research institutions, or organizations with water or power delivery

			 authority to fund research to conserve water, increase water use efficiency, or

			 enhance water management under such terms and conditions as the Secretary

			 determines to be appropriate.

		5.EffectNothing in this title affects any existing

			 project-specific funding authority.

		6.Effect on state

			 water law

			Nothing in this

			 Act invalidates, preempts, or creates any exception to State water law, State

			 water rights, or any interstate compact governing water.

			7.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $25,000,000 for each of

			 fiscal years 2007 through 2016.

		

